Opinion issued June 11, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00476-CR
                           ———————————
                  MICHAEL PAUL PARKINSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 72075


                         MEMORANDUM OPINION

      Appellant, Michael Paul Parkinson, was charged by indictment with four

counts of aggravated sexual assault of a child. 1 Appellant pleaded not guilty. The

jury found him guilty on all four counts and assessed punishment at 45 years’


1
      See TEX. PENAL CODE ANN. § 22.021(b) (Vernon Supp. 2014).
confinement on each count. In one issue, Appellant argues the trial court abused

its discretion by allowing a State’s witness to testify to matters outside of her

expertise.

      We affirm.

                                  Background

      On multiple occasions, Appellant sexually assaulted his then-11-year-old

daughter.     The daughter ultimately made an outcry, leading to Appellant’s

indictment.

      At trial, the State sought to introduce some of Appellant’s medical records.

The medical records contained, in pertinent part, admissions by Appellant that he

had sexually assaulted his daughter.     Appellant raised two objections to the

records: the probative value of the records were outweighed by their prejudicial

effect and he had not waived physician-client confidentiality. The trial court

overruled those objections and admitted the documents.

      Later, during its examination of Investigator F. Vargas, the State asked

Investigator Vargas to read from certain portions of the medical records. Appellant

did not raise any objections.

                                Witness Testimony

      In his sole issue on appeal, Appellant argues the trial court abused its

discretion by allowing Investigator Vargas to testify to matters outside of her



                                        2
expertise.   Within his argument section, Appellant mentions a number of

complaints: the records contained hearsay; Vargas could not authenticate the

documents as business records; there is no explanation for why the doctor who

prepared the documents was not present to testify; and Vargas was not established

to be an expert witness in the field of psychiatry. The State asserts that none of

these issues have been preserved. We agree.

      In order to preserve an issue for appellate review, the complaining party

must (1) raise a timely objection and (2) obtain a ruling from the trial court. TEX.

R. APP. P. 33.1(a); see also TEX. R. EVID. 103(a). Appellant did not raise any

objections to Investigator Vargas’s testimony. The only objections raised when the

exhibit in question was admitted was that the probative value of the records was

outweighed by their prejudicial effect and that he had not waived physician-client

confidentiality. Appellant does not assert these arguments on appeal. See Swain v.

State, 181 S.W.3d 359, 367 (Tex. Crim. App. 2005) (holding issue raised on appeal

must comport with complaint raised at trial); TEX. R. APP. P. 38.1(i) (requiring

brief to contain clear and concise argument for contentions made with appropriate

citations to record and legal authority).     Accordingly, we hold Appellant’s

complaints on appeal have not been preserved.

      We overrule Appellant’s sole issue.




                                         3
                                   Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4